Title: To George Washington from William Jackson, 18 June 1795
From: Jackson, William
To: Washington, George


          
            Sir,
            Philadelphia June 18th 1795
          
          When in Europe I supposed that the collection of State papers, contained in the volumes of which I presume to request your acceptance, might be useful—as such, and as a small tribute of the most grateful respect, I entreat you to receive them. all that perfect esteem can make me, I am Sir, your obliged and faithful servant
          
            W. Jackson
          
         